Citation Nr: 0314748	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  02-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for healed fracture of the 
left (minor) humerus, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his daughter


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1942 to October 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In December 2002, the veteran testified before 
the undersigned at a personal hearing at the RO.  

The veteran has raised the issues of entitlement to 
nonservice-connected pension benefits and entitlement to an 
earlier effective date for a 20 percent rating for healed 
fracture of the left humerus.  These matters are referred to 
VA for appropriate action.  


REMAND

As noted, in December 2002, the veteran testified at a 
personal hearing.  During that hearing, he indicated that he 
has limitation of motion of his left arm/shoulder, loss of 
strength, loss of muscle, and possible nerve damage.  He 
stated that he would be willing to be examined by VA.  The 
Board observes that although the veteran was afforded a VA 
examination in June 2002, that examination is inadequate.  
The examination was inadequate because the examiner did not 
review the veteran's record and the veteran's present 
contentions regarding his level of disability have not been 
addressed on a current examination.  In addition, the 
directives of DeLuca v. Brown, 8 Vet. App. 202 (1995) should 
be considered.  

In addition, the Board notes that the veteran has been 
apprised of the Veterans Claims Assistance Act (VCAA).  In 
reviewing the veteran's claim, VA must undertake the 
appropriate actions to ensure that the directives of VCAA 
have been followed.  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  

Accordingly, this matter is REMANDED for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
veteran's healed fracture of the left 
humerus disability.  All indicated x-rays 
and tests should be completed.  The 
claims file should be made available to 
the examiner prior to the examination.  
These tests should include a complete 
test of the range of motion of the 
affected joints.  All findings should be 
reported.  The examiner should also be 
asked to determine whether the left 
arm/shoulder exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
am/shoulder is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The examiner should 
state if the veteran has muscle damage 
and/or nerve damage due to his healed 
fracture of the left humerus.  If so, the 
damage and limitations due to that damage 
should be described in detail.  

2.  All actions undertaken should comply 
with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).   In so doing, the RO should 
advised him of the evidence not of record 
that is needed to substantiate the claim 

3.  Upon completion of the requested 
actions, the issue on appeal should be 
readjudicated.  Thereafter, if the claim 
remains denied, the case should be 
returned after compliance with requisite 
appellate procedures to include an 
issuance of a supplemental statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VA.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Mark J. Swiatek
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


